                 Case 3:21-cv-00173-KC Document 43 Filed 08/13/21 Page 1 of 1

                                        United States District Court
                                         Western District of Texas
                                                 El Paso
                                            Deficiency Notice


To:            Avallone, Zachary
From:          Court Operations Department, Western District of Texas
Date:          Friday, August 13, 2021
Re:            03:21-CV-00173-KC / Doc # 37 / Filed On: 08/13/2021 12:09 PM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Under the category column, the original box must be checked.
